Case 1:20-cv-00914-JPH-MJD Document 88 Filed 03/19/21 Page 1 of 3 PageID #: 592




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 ROBERT LEON RHINEHART, IV,                   )
                                              )
                            Plaintiff,        )
                                              )
                       v.                     )   No. 1:20-cv-00914-JPH-MJD
                                              )
 CASCADE CAPITAL FUNDING, LLC,                )
 CASCADE CAPITAL, LLC,                        )
                                              )
                            Defendants.       )

                               ORDER ON JURISDICTION

       Plaintiff, Robert Leon Rhinehart, IV, has moved for partial summary

 judgment on his Fair Credit Reporting Act claims. Dkt. 86. He notes that he

 "suffered anxiety" and "felt that his right to privacy" was "violated" because

 Defendants used or obtained his Trans Union consumer report. Dkt. 87 at 5.

       "Article III of the Constitution limits the "judicial Power of the United

 States" to "Cases" and "Controversies." Pennell v. Global Trust Mgmt., --- F.3d -

 ---, 2021 WL 925494 at *2 (7th Cir. Mar. 11, 2021). "From this text comes the

 standing doctrine, which 'confines the federal courts to a properly judicial role'

 and 'limits the category of litigants empowered to maintain a lawsuit in federal

 court to seek redress for a legal wrong.'" Id. (quoting Spokeo, Inc. v. Robins,

 136 S. Ct. 1540, 1547 (2016)). Standing requires "an injury in fact that is

 fairly traceable to the defendant's conduct and redressable by a favorable

 judicial decision." Id. Because standing is jurisdictional, it is "open to review

 at all stages of the litigation." Id.



                                          1
Case 1:20-cv-00914-JPH-MJD Document 88 Filed 03/19/21 Page 2 of 3 PageID #: 593




       The Seventh Circuit recently held, in the Fair Debt Collection Practices

 Act context, that "stress and confusion" "with no physical manifestations and

 no qualified medical diagnosis" do not support an injury sufficient to confer

 standing. Id. at *3. And an alleged invasion of privacy does not support

 standing when it is not alleged in the operative complaint. See id.

       For the reasons above, the Court ORDERS briefing on whether Mr.

 Rhinehart has standing. Mr. Rhinehart SHALL FILE an opening brief, not to

 exceed eight pages, by April 16, 2021. Defendants SHALL RESPOND by

 April 30, 2021, not to exceed twelve pages. Any reply SHALL BE FILED by

 May 7, 2021, not to exceed four pages. This order does not affect Plaintiff's

 motion for partial summary judgment, dkt. 86, or the associated briefing.

 SO ORDERED.

 Date: 3/19/2021




 Distribution:

 Nicholas Ward Levi
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 nlevi@k-glaw.com

 Samuel E. Miller
 STECKLEIN & RAPP, CHARTERED
 sm@kcconsumerlawyer.com

 Michael H. Rapp
 STECKLEIN & RAPP CHARTERED
 mr@kcconsumerlawyer.com


                                         2
Case 1:20-cv-00914-JPH-MJD Document 88 Filed 03/19/21 Page 3 of 3 PageID #: 594




 Matthew S. Robertson
 STECKLEIN & RAPP CHARTERED
 msr@kcconsumerlawyer.com

 Alan J. Stecklein
 STECKLEIN & RAPP CHARTERED
 aj@kcconsumerlawyer.com

 John Thomas Steinkamp
 JOHN STEINKAMP & ASSOCIATES
 John@johnsteinkampandassociates.com

 Kyle Blake Wong
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 kwong@k-glaw.com




                                      3
